DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 8-10, 31-35 are pending.  Applicant’s election of Group I still applies and claims 8-10 remain withdrawn.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 06/24/21 has been entered.
Claim Rejections - 35 USC § 112(b)/second paragraph

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 32 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 32 recites that X is “tetraethoxy” which does not make sense because this corresponds to four ethoxy groups in each X group.  It appears “tetraethoxy” should correspond to X being ethoxy with a = 0.
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
If this application currently names joint inventors: in considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
When something is indicated as being “obvious” this should be taken as shorthand for “prima facie obvious to one having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the invention”.
When a range is indicated as overlapping a claimed range, unless otherwise noted, this should be taken as short hand to indicate that the claimed range is obvious in view of the overlapping range in the prior art as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness 

Claim 31-35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Karkkainen (U.S. 2005/0277274), in view of Hechun (CN 10206112, see previously provided full translation) in view of Applications of advanced hybrid organic–inorganic nanomaterials: from laboratory to market in view of Schubert et al. (U.S. 2009/0305040).
Regarding claims 31-35, Karkkainen teaches a composition for forming an AR coating ([0123]) which is formed from a hydrolyzable silane component and a hydrolyzable titanium component ([0043]-[0048]) with hydrolyzable groups like those claimed in claims 31, 32, and 33 (e.g., titanium with four ethoxy groups and silicon with four ethoxy groups).  No non-hydrolyzable groups are explicitly disclosed for the silane compound but none are required in claims 31, since a can be zero in claim 1.  The composition also includes a functional organic compound with metal stabilizing functional groups, including carboxylic acid/carboxylic anhydride groups ([0050]-[0051]) wherein this organic compound forms coordinated bonds with the silicon and metal precursor compounds (as in claim 31) to yield a metal oxide hybrid polymer (hence a coordination polymer between a, b, and c) ([0038], [0064]), as confirmed in the PTAB decision of 04/27/21.
Karkkainen also teaches a molar ratio of metal and silicon hydrolyzable compounds to organic compound that overlaps the claimed range ([0052]) with the molar amount of the metal and silicon hydrolyzable compounds corresponding to the molar amount of respective metal and silicon ions because each compound has one metal/silicon atom.
Karkkainen also teaches that the reaction product may be formed between “at least partially hydrolyzed” metal oxide precursors and the organic compound ([0038]) and also teaches that the metal oxide precursor is not limited to hydrolyzable compounds ([0036] teaching 
Further to the above, although the antireflective coating aspect is taught in the prior art, this is an intended use and is not given patentable weight.   See MPEP 2111.02 II.  
Regarding the claimed molar ratio of silicon to metal ion in claims 31 and the particular solvents of claims 31 and 35, Karkkainen does not explicitly disclose a molar ratio of the silicon and metal ions in the AR composition or the particular solvents (though solvents, including mixtures of solvents, are generally disclosed in Karkkainen as explained above, [0038], for coating [0053], [0055]) but Hechun is also directed to AR coating compositions based on mixed hydrolyzable metal and silicon compounds and teaches that the refractive index of the antireflective coating should be adjusted to provide antireflective properties to the underlying substrate (based on the refractive index of the underlying substrate, [0006]-[0009]) and the ratio of the components in the coating (i.e., the silicon and metal) may be adjusted to control the refractive index of the final AR coating ([0028]).  Thus, the relative amount of the silicon and metal in the composition is an art-recognized result-effective variable, and it would have been obvious to one having ordinary skill in the art to have adjusted the relative amount of the silicon and metal in the composition of Karkkainen (including to values within the claimed molar range) in order to optimize the overall refractive index of the mixed silicon/metal sintered coating to provide antireflective properties to the underlying substrate, as taught by Hechun.  This teaching from Hechun as applied to Karkkainen was confirmed in the PTAB decision of 04/27/21.  
Hechun also teaches that suitable solvents for a mixed metal oxide and organic coordinated polymer coating composition include various alcohols (e.g., isopropanol and butanol) (see [0015]) as in claims 31 and 35.  Thus, it would have been obvious to one having 
As explained above, Karkkainen already teaches using a mixture of solvents, such that a mixture of isopropanol and butanol from Hechun is obvious, but the ratio of claim 35 is not disclosed.  However, when faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference.'" In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).
Regarding the claimed organic compound, as explained above Karkkainen teaches that the organic functional compound may have metal stabilizing coordinating groups, e.g., carboxylic acid groups/ carboxylic anhydride groups.  The claimed organic compounds are not disclosed in Karkkainen.  However, Hechun teaches that the compound that forms a metal organic framework with metal ions in AR hydrolyzable coatings may include aromatic compounds with multiple carboxylic acid groups, as in claim 31 and 34, ([0018]-[0025]) with the poly-carboxylic acid compounds from Hechun inherently forming bonds between two metal atoms given that they are the same type of aromatic compounds described in the present application.  It is further noted that Hechun discloses using the aromatic compounds as ligands 
Additionally and alternatively, Schubert also discloses that polycarboxylic benzene compounds, as in claims 31 and 34 ([0056]), can form a metal organic framework/coordinate bonds with mixed metal ions (see abstract, [0046], [0054]) which is the functionality desired in Karkkainen as explained above.  Thus, it would have been additionally obvious to have used such compound from Schubert as the functional compounds called for in Karkkainen because they provide the stabilizing/coordinating bonds as sought by Karkkainen and also because the 
It is noted that the compound in claim 34 is an anhydride version of the tetracarboxylic compound, however, it is well known in the art that anhydride groups are hydrolyzed into di-carboxylic groups, such that the two anhydride group version of the claimed compound is obviously interchangeable to one having ordinary skill in the art with the tetracarboxylic version of the compound as claimed.  The obviousness of such equivalence between the two anhydride group version and the tetracarboxylic version of the compound is supported by the claimed compound’s name indicating both tetracarboxylic and two anhydride groups even though it actually only has two anhydride groups (i.e., the name reflects the obvious expected hydrolysis of those two anhydride groups to four carboxylic acid groups, otherwise the compound would just be called 1,2:4,5 benzene dianhydride), see below.

    PNG
    media_image1.png
    134
    1046
    media_image1.png
    Greyscale

The obvious interchangeability of carboxylic groups with anhydride groups is further confirmed by Karkkainen disclosing “carboxy” and “carboxylic anhydride” groups ([0050]) as the possible stabilizing functional groups for the organic compound (i.e., reflecting that the anhydride groups are expected to become carboxylic acid groups), such that the carboxylic and equivalent carboxylic anhydride groups would be obvious to substitute/interchange for each other (i.e., it would have been obvious to have used a di-anhydride version of the tetracarboxylic 
Response to Arguments
Applicant’s remarks are moot in light of the new grounds of rejection.  Remarks which are still deemed relevant are addressed below and are not persuasive.
Applicant argues that Hechun does not disclose the claimed polycarboxylic acid compounds but cites the exact portion of Hechun that explicitly teaches such compounds, and therefore the argument is not persuasive.  Schubert also teaches such compounds.
Conclusion
References cited in any corresponding foreign applications have been considered but would be cumulative to the above.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B NELSON whose direct telephone number is (571)272-9886 and whose direct fax number is (571)273-9886 and whose email address is Michael.Nelson@USPTO.GOV.  The examiner can normally be reached on Mon-Sat, 7am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 (faxes sent to this number will take longer to reach the examiner than faxes sent to the direct fax number above).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL B NELSON/
Primary Examiner, Art Unit 1787